Exhibit 10.73

WARRANT REPURCHASE AGREEMENT

This WARRANT REPURCHASE AGREEMENT, made and entered into as of January 16, 2019
(this “Agreement”), is by and between Quantum Corporation, a Delaware
corporation (the “Company”), and TCW Direct Lending, LLC (“TCW Direct”), TCW
Skyline Lending, L.P. (“TCW Skyline”) and West Virginia Direct Lending LLC (“WV
Direct” and, together with TCW Direct and TCW Skyline collectively, the “TCW
Entities”).

WHEREAS, TCW Direct owns a warrant issued on November 30, 2018 to purchase
900,045 shares of common stock of the Company (“Common Stock”) (such warrant,
the “TCW Direct Warrant”), TCW Skyline owns a warrant issued on November 30,
2018 to purchase 98,958 shares of Common Stock (the “TCW Skyline Warrant”) and
WV Direct owns a warrant issued on November 30, 2018 to purchase 100,530 shares
of Common Stock (the “WV Direct Warrant” and, together with the TCW Direct
Warrant and the TCW Skyline Warrant, the “TCW Warrants”);

WHEREAS, pursuant to the terms of the TCW Warrants, the Company has the right to
buy back up to fifty percent (50%) of each of the TCW Warrants if the Company
satisfies certain requirements; and

WHEREAS, (a) (i) the Company desires to repurchase from TCW Direct that portion
of the TCW Direct Warrant exercisable for 450,022 shares of Common Stock,
(ii) the Company desires to repurchase from TCW Skyline that portion of the TCW
Skyline Warrant exercisable for 49,479 shares of Common Stock and (iii) the
Company desires to repurchase from WV Direct that portion of the WV Direct
Warrant exercisable for 50,265 shares of Common Stock (collectively, the
“Repurchase Warrants”), and (b) the Company has provided the required notice for
such repurchases pursuant to each of the TCW Warrants.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

ARTICLE I

SATISFACTION OF REQUIREMENTS; REPURCHASE OF SHARES

1.1 Satisfaction of Requirements.    

(a) The parties agree that the Company has Paid in Full (as defined in the Term
Loan Credit and Security Agreement, dated as of October 21, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”)) in cash all of the Obligations (as defined in the Credit Agreement)
under the Credit Agreement as of December 27, 2018 (the “Refinancing”) and that
the Company notified the TCW Entities of the Refinancing on December 26, 2018.

(b) The parties further agree that the Refinancing and the notification thereof
constitute full satisfaction of the requirements necessary to allow the Company
to repurchase a portion of each TCW Warrant as set forth in Section 1.1(c) of
each of the TCW Warrants.



--------------------------------------------------------------------------------

1.2 Repurchase.    

(a) Subject to the terms and conditions of this Agreement, the TCW Entities
hereby sell, assign and transfer to the Company with effect on and as of the
date of this Agreement (the “Repurchase Date”), and the Company hereby
repurchases and acquires from the TCW Entities with effect on and as of the
Repurchase Date, the Repurchase Warrants. Upon payment in full of the purchase
price in accordance with Section 1.2(b) below, the Repurchase Warrants will be
null and void and of no further force or effect and any and all rights,
preferences and privileges of the TCW Entities with respect to the Repurchase
Warrants will be forfeited, released and cancelled for all purposes.

(b) The aggregate purchase price to be paid by the Company to the TCW Entities
on or prior to the Repurchase Date in exchange for the Repurchase Warrants shall
be $549.78, payable by check or wire transfer to the individual TCW Entities as
follows: (i) $450.03 to TCW Direct in immediately available funds to an account
designated by TCW Direct; (ii) $49.48 to TCW Skyline in immediately available
funds to an account designated by TCW Skyline; and (iii) to $50.27 to WV Direct
in immediately available funds to an account designated by WV Direct.

(c) The parties hereby confirm that following the execution of this Agreement
and completion of the transactions contemplated hereby: (i) the TCW Direct
Warrant shall be exercisable for and shall require the issuance by the Company
of up to 450,023 shares of Common Stock, subject to the terms of the TCW Direct
Warrant, (ii) the TCW Skyline Warrant shall be exercisable for and shall require
the issuance by the Company of up to 49,479 shares of Common Stock, subject to
the terms of the TCW Skyline Warrant and (iii) the WV Direct Warrant shall be
exercisable for and shall require the issuance by the Company of up to 50,265
shares of Common Stock, subject to the terms of the WV Direct Warrant.

(d) Aside from the repurchase of the Repurchase Warrants expressly set forth in
Section 1.2 of this Agreement, the TCW Warrants shall remain in full force and
effect in accordance with their terms in all respects.    

ARTICLE 2

MISCELLANEOUS

2.1 Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersedes all
negotiations, representations, warranties, commitments, offers, contracts and
writings prior to the date hereof.    

2.2 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction or as a result of future
legislative action, such holding or action shall be strictly construed and shall
not affect the validity or effect of any other provision hereof.

 

-2-



--------------------------------------------------------------------------------

2.3 Successors and Assigns. This Agreement will bind and will inure to the
benefit of the respective successors and assigns of the parties hereto.

2.4 Amendments; Waiver. This Agreement and any term hereof may be amended,
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such amendment, change, waiver,
discharge or termination is sought.

2.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

2.6 Counterparts; Signatures. This Agreement may be executed in one or more
counterparts, and signature pages may be delivered by portable document format
(PDF) or any electronic signature complying with the U.S. federal ESIGN Act of
2000 (e.g., www.docusign.com), each of which shall be deemed an original, but
all of which, together, shall constitute one and the same instrument.

[signature pages to follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:

QUANTUM CORPORATION

By:

 

/s/ J. Michael Dodson

 

Name: J. Michael Dodson

 

Title: Chief Financial Officer

 

SIGNATURE PAGE TO WARRANT REPURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TCW DIRECT LENDING, LLC

By:

 

/s/ Suzanne Grosso

Name:

 

Suzanne Grosso

Title:

 

Managing Director

 

TCW SKYLINE LENDING, L.P.

By:

 

/s/ Suzanne Grosso

Name:

 

Suzanne Grosso

Title:

 

Managing Director

 

WEST VIRGINIA DIRECT LENDING LLC

By:

 

/s/ Suzanne Grosso

Name:

 

Suzanne Grosso

Title:

 

Managing Director

 

SIGNATURE PAGE TO WARRANT REPURCHASE AGREEMENT